Title: To Benjamin Franklin from François Grasset & Cie., 13 September 1778
From: Grasset, François, & Cie.
To: Franklin, Benjamin


Monsieur!
A Lausanne en Suisse, dans le Canton de Berne,le 13e. de Septembre 1778 et la 2de. del’Independance de nos bons amisles Anglo-Americains.
Nous vous prions d’excuser, avec votre bonté ordinaire, si nous prennons la liberté de vous ecrire pour vous offrir nos humbles et respectueuses obeissances en tout ce qui peut dependre de nous en ce Pays, ou nous sommes entierement a vos ordres: nous ne vous demandons pas moins la même faveur, pour celle que nous avons encore pris, de vous addresser le Catalogue general de notre librairie, qui contiennent environ dix mille articles differents, de livres en tous genres et facultés, en Latin, Anglois, François, Italien et Espagnols, avec les prix en argent de france, non reliez, a l’exception de ceux qui sont désignés tels sur nos dits catalogues. Et comme ils sont un peu considerables, nous vous les avons addresse par Diligence de Lyon a Paris. Nous desirons de recevoir bientôt vos ordres gracieux; en les attendant, nous vous suplions de nous permettre de nous dire, avec la plus grande veneration et le plus profond respect! De Votre Excellence, Les très humbles, obeïssants serviteurs
François Grasset et Comp.Libraires et Imprimeurs, a Lausanne en Suisse

a Son Excellence Monsieur Francklin, Ambassadeur du Congrès en son hotel à Paris
 
Notation: Grasset & Co Booksellers Lausanne
